Allowable Subject Matter

	This communication is in response to applicant’s amendment which is filed March 7, 2022.
 
The proposed amendment has been entered and made of record.  Claims 1, 10-12, 14, 23-25 and 27 have been amended to more particularly point out and distinctly claim the invention.   
Claims 8, 9, 16, 18, 21-22 and 26  have been cancelled.   

Applicant's amendment with respect to the pending claims 1-7, 10-15, 17, 19, 20, 23-25 and 27, filed March 7, 2022, places the application in condition for allowance.

Claims 1-7, 10-15, 17, 19, 20, 23-25 and 27 are allowed as evident by applicant’s argument and amendment.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that determine whether the operation information of the lock satisfies a condition relating to an operation of the lock; and actuate the control device to cause the locking mechanism to move to the first position or the second position based on a result of the determination as to whether the operation information of the lock satisfies the condition , wherein the operation information of the lock includes a number of times of actuating the control 

Independent claims 14 and 27 recites a method and a non-transitory computer-readable storage medium storing instructions and also includes similar features to those of recited within independent claim 1; therefore, independent claims 14 and 27 are also allowed at least for the same reasons discussed above.

Claims 2-7, 10-13, 15, 17, 19, 20 and 23-25 depend either directly or indirectly upon independent claims 1 and 14; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684